F. E. Johnson, J.
The certificate of incorporation signed by nine residents of Brooklyn, whose names would indicate that they are of Italian descent, recites the purposes of this proposed corporation to be fostering an appreciation of the musical arts, sponsoring musical productions, concerts and entertainments, encouraging musical education among the underprivileged children, and fostering American citizenship “ and perpetuate a 100 percent Americanism ’ ’; also, to promote social intercourse and fellowship among its members, with a club house, etc., for their use and entertainments. While the certificate states that at least two thirds of them are citizens, that usual form may well be inaccurate and the probabilities are that they are all citizens.
There does not seem to be any historical foundation for the suggestion that Mazzini was a musician or primarily interested in social intercourse. He was in fact a very great soul who sought to rouse the Italian people to an understanding of liberty and democracy. Early in the last century, when part of Italy was dominated by Austria and other parts by a royal family allied to the Bourbons, he preached and wrote and struggled to achieve those ends, but events in Italy in the past twenty years might indicate that his great efforts produced little results in modern Italy. However, his efforts were political and patriotic and worthy of admiration in this country, and his name would adorn any political or patriotic corporation. This, however, is not such a club but rather one having nothing to do with Italy *1032or Italian affairs,, but one solely concerned with' citizens of Brooklyn where the office is to be located. If American citizenship is to be fostered and 100% Americanism is to be preached, there seems to be an abundance of American names that might be much more appropriate. If these men not only left Italy but forswore allegiance. to it and are now solely interested in America, there does not seem to be any logical reason for calling the organization after an Italian patriot. If a great Italian musician had been chosen, there could be no objection because the main purpose of the organization is probably the extension of musical culture.
Those who are inclined to consider the United States as their private domain, because some of their, ancestors more or less willingly came here much earlier than did others, have enjoyed reproaching the foreign born or their descendants with the alleged survival of their old-world allegiances. That has created ill feeling and discord, and it would be wise if those who have burned their European bridges behind them and become American citizens would look forward instead of back and, when they are setting up models for emulation, would .seek in the history of this country for names that might be symbolic of the aims that they are seeking to achieve. The very high proportion of young men of Italian descent who did their share on the European battlefields did so as Americans and undoubtedly have come back more completely Americanized for that adventure. It would .be dangerous to minimize the glory that belongs to them, by encouraging the formation of an organization apparently approved by the Supreme Court, setting up as a type of leadership a man who has had no connection whatever with America and whose message apparently was either rejected or not accepted by his own people. It is for this reason that approval of the certificate in its present form is withheld.